DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

     DAVID W. ROBERTS and ROYAL PALM PROPERTIES, LLC,
                        Appellants,

                                     v.

      CHRISTIE'S GREAT ESTATES, INC., n/k/a CHRISTIE'S
INTERNATIONAL REAL ESTATE, INC. a Florida Corporation; PREMIER
   ESTATE PROPERTIES, INC.; GERALD P. LIGUORI; CARMEN N.
   D'ANGELO, JR.; JOSEPH G. LIGUORI; RICK S. FELBERBAUM,
   Individually; and FELBERBAUM & ASSOCIATES, P.A., a Florida
                       Professional Association,
                              Appellees.

                               No. 4D16-2768

                               [March 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Meenu Sasser, Judge; L.T. Case No. 50-2009-CA-040545-
XXXX-MB.

    Robert J. Hauser of Pankauski Hauser PLLC, West Palm Beach; David
R. Hazouri of Rafool, LLC, Miami; Gerald F. Richman, Gary S. Betensky
and Brett L. Goldblatt of Richman Greer, P.A., West Palm Beach; and
Robert A. Sweetapple of Sweetapple, Broeker & Varkas, PL, Boca Raton,
for appellants.

   Alan B. Rose, Gregory S. Weiss and L. Louis Mracheck of Mrachek,
Fitzgerald, Rose, Konopka, Thomas & Weiss, P.A., West Palm Beach, for
appellee, Christie's International Real Estate, Inc.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.
2